


Exhibit 10.40




AMENDMENT TO
TERM SHEET AGREEMENT
WHEREAS, PrivateBancorp, Inc. (“PrivateBancorp”) has entered into term sheet
agreements (“Term Sheet Agreement”) with various employees; and
WHEREAS, severance benefits under such Term Sheet Agreements may constitute
non-qualified deferred compensation under Section 409A of the Internal Revenue
Code (the “Code”); and
WHEREAS, severance benefits under the Term Sheet Agreements are conditioned on
the employee executing and not revoking a waiver and general release of claims;
and
WHEREAS, the Term Sheet Agreements provide that to the extent any amount payable
under the Term Sheet Agreements would trigger the additional tax imposed by Code
Section 409A, this term sheet agreement shall be modified to avoid such
additional tax; and
WHEREAS, the officers of PrivateBancorp have been notified of the need to
specify, for severance benefits subject to Code Section 409A, whether such
severance benefits must commence in the calendar year following the calendar
year of termination.
NOW, THEREFORE, each Term Sheet Agreement is amended to state as follows:
If the Holding Company reasonably determines that your Severance Benefits are
“deferred compensation” under Code Section 409A, and if your “separation from
service” entitling you to Severance Benefits occurs on or after October 15 of a
calendar year, such Severance Benefits will commence on the earlier of (a) the
90th day following “separation from service,” or (b) the first payroll date that
occurs in January of the following calendar year, provided, however, the return
of the waiver and general release of claims remains a condition to receiving
such Severance Benefits but the date such waiver and general release is returned
and becomes effective shall not change when such Severance Benefits commence as
described above.
WHEREFORE, this Amendment is executed this 28th day of December, 2012.


PRIVATEBANCORP, INC.




By:     /s/ C. Brant Ahrens        


Title: President, Personal Client Services




